   Case 1:15-cv-04244-JGK-OTW Document 889 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
                                              15-cv-4244 (JGK)
GYM DOOR REPAIRS, INC., ET AL.,
                                              ORDER
                      Plaintiffs,

          - against -


YOUNG EQUIPMENT SALES, INC., ET AL.,

                    Defendants.
───────────────────────────────────

JOHN G. KOELTL, District Judge:

     All claims and counterclaims in this case having been

settled or dismissed, the Clerk is directed to enter judgment

dismissing all claims and counterclaims with prejudice. If any

party seeks to make a claim for costs or attorney’s fees,

counsel should follow Federal Rule of Civil Procedure 54. The

Court expresses no opinion as to the validity of any such

request. The Clerk is directed to close any pending motions and

to close this case.

SO ORDERED.

Dated:    New York, New York
          June 17, 2020

                                           /s/ John G. Koeltl
                                             John G. Koeltl
                                      United States District Judge
